Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur. Motion by the intervener-respondent for an order dismissing the appeal of the respondent, State Tax Commission. Motion denied, without costs, and without prejudice. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part. Motion by the intervener-respondent for an order dismissing the appeal of the relator-appellant denied, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part. [201 Mise. 976.] [See 280 App. Div. 903.]